Valentine, J.:
I concur in the decision of this case largely upon the principles enunciated in my dissenting opinion in the case of Express Co. v. Foley, 46 Kas. 457, 472; same case, 26 Pac. Rep. 665-671, which is referred to three times in the foregoing opinion. In other words, I concur upon the principle that a common carrier is always bound to exercise good faith as toward his or its employer, and is always responsible for loss suffered by the employer, occasioned by the carrier’s own negligence or other wrongs; and this without reference to contract, except that the carrier may generally in advance make a valid contract with the employer, that after the loss, if any, shall have occurred, the employer shall give to the carrier a reasonable notice of the loss, so that the carrier may take proper steps to ascertain the loss, and to save himself or itself from further loss or from further responsibility, or from possible imposition. As to the other matters, I concur for the reasons stated in the foregoing opinion.